


 
EXHIBIT 10



2010 SENIOR MANAGEMENT BONUS PLAN
 
Effective January 1, 2010
 
The 2010 Senior Management Bonus Plan (the "Plan") provides bonuses to certain
members of the Company's senior management team. Such bonuses are based 50
percent upon the Company's annual gross revenue and 50 percent upon the
Company's Adjusted EBITDA, which is calculated based upon the Company's
accounting practices, consistently applied and upon GAAP standards applicable to
the Company.
 
The Company's Compensation Committee has identified eligible members of senior
management and established gross revenue and Adjusted EBITDA goals for
2010.  The Company's Board of Directors and the Compensation Committee of the
Board reserve the right to modify, terminate or suspend this plan at any time in
the Board or Committee's sole discretion.
 


Percentage of Targeted Annual Gross Revenue or Adjusted EBITDA
Related Percentage of Annual Gross Revenue and Adjusted EBITDA portion of Target
Bonus
Less than 75%
0%
75% to < 85%
20%
85% to < 100%
50%
100% to < 110%
100%
110% to  < 120%
110%
120% to < 130%
120%
130% to < 140%
130%
140% to < 150%
140%
150% to < 160%
150%
160% to < 170%
160%
170% to < 180%
170%
180% to < 190%
180%
190% to < 200%
190%
Over 200%
200%



The following process documents how bonus payouts are to be calculated:  (1)
actual revenue performance for 2010 is compared to targeted revenue performance
for 2010, (2) the percentage payout associated with that revenue performance is
multiplied by the portion of the payout associated with revenue (50%), (3)
actual Adjusted EBITDA performance for 2010 is compared to targeted Adjusted
EBITDA performance for 2010, (4) the percentage payout associated with that
Adjusted EBITDA performance is multiplied by the portion of the payout
associated with Adjusted EBITDA (50%), then (5) the numbers generated in steps
(2) and (4) are added together to generate the total bonus payout.


"Adjusted EBITDA" as used by the Compensation Committee equals the Company's
earnings before all interest, tax, depreciation, amortization and FAS123R
expenses but after payment of non-equity based employee bonuses.

 
 

--------------------------------------------------------------------------------

 
